DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/3/2021 has been entered and thus claims 1-20 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


  	Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. US PGPub. 2016/0093566 of record in view of Lee et al. US PGPub. 2021/0005548. 	Regarding claim 1, Ting teaches a semiconductor device (100, fig. 17) [0027], comprising:  	a first conductive feature (214, fig. 17) [0030]; 	a second conductive feature (203+205 = 204, fig. 17) [0030]; 	a first dielectric layer (202, fig. 17) [0030] positioned between the first conductive feature (214) and the second conductive feature (204); 	an etch stop layer (hard mask, 250, fig. 17) [0058] over the first dielectric layer (202); 	a cap layer (260, fig. 17) [0065] over the first conductive feature (214), the second conductive feature (204), and the etch stop layer (250), wherein the cap layer (indirect contact, meaning intervening layers can be in between the contact and the other surface) with a top surface of the second conductive feature (204) and a top surface of the etch stop layer (250) (Ting et al., fig. 17). The top portion (307) of the contact (304) is considered to be in indirect contact (contact including intervening layers 309 and 302 between 307 and top surface of 250) with a top surface of the etch stop layer (250). 	Regarding claim 5, Ting in view of Lee teaches the semiconductor device of claim1, comprising: 	an encapsulation layer (208, fig. 17) [0031] adjacent a sidewall of the second conductive feature (204), 	wherein the etch stop layer (250) is over a top surface of the encapsulation layer (208) (Ting et al., fig. 17, [0031]). 	Regarding claim 6, Ting in view of Lee teaches the semiconductor device of claim 1, comprising: 	a second dielectric layer (102, fig. 17) [0027] positioned under the first dielectric .



                                             	                                       Allowable Subject Matter
Claims 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a semiconductor device wherein “the contact is in direct contact with a sidewall of the cap layer and a sidewall of the etch stop layer” as recited in claim 4 and in combination with the rest of the limitations of claim 1; 	a semiconductor device comprising “an air gap defined in the portion of the first dielectric layer” as recited in claim 7 and in combination with the rest of the limitations of claim 1; and 	a semiconductor device wherein “the contact in direct contact with a top surface of the etch stop layer and electrically coupled to the second conductive feature” as recited in claim 8 and in combination with the rest of the limitations of claim 1.   

Claims 11-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method of forming a semiconductor device comprising “selectively forming a blocking layer on a top surface of the first conductive feature, wherein a top surface of the first dielectric layer remains exposed after forming the blocking layer” in combination with “forming a second dielectric layer over the etch stop layer and the first conductive feature after removing the blocking layer,” as recited in claim 11; and  	a method of forming a semiconductor device comprising “selectively forming a blocking layer on a top surface of the first conductive feature and a top surface of the second conductive feature” in combination with “forming a second dielectric layer over the etch stop layer, the first conductive feature, and the second conductive feature after removing the blocking layer,” as recited in claim 16. 	Claims 12-15 and 17-20 are also allowed for further limiting and depending upon allowed claims 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.